Citation Nr: 0611627	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to February 1970.  He died in April 2002.  The appellant is 
the veteran's surviving spouse.

The present appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, denying service connection for a 
psychiatric disorder for purposes of accrued benefits.

At a May 2003 hearing before an RO hearing officer, the 
appellant provided testimony addressing her accrued benefits 
claim. A transcript of that hearing is contained within the 
claims folder.

The Board remanded this claim in June 2004, and it has now 
been returned to the Board.


FINDINGS OF FACT

1. At the time of his death, the veteran had a pending claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

2. A pre-existing characterological and behavioral disorder 
was identified in service and, during post service years, the 
presence of a personality disorder was indicated.

3. An acquired psychiatric disorder was not shown in service; 
a psychosis was not identified within the one-year period 
following the veteran's discharge from active duty.


CONCLUSIONS OF LAW

1. A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2. For the purpose of accrued benefits, the veteran did not 
have an acquired psychiatric disorder as the result of a 
disease or injury incurred in or aggravated by active duty, 
nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The claimant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided, in a June 2004 letter 
and in a December 2005 supplemental statement of the case, 
amongst other documents, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  That 
failure is harmless because the evidence in an accrued claim 
is limited to that which was of record at the time of the 
veteran's death, and because the preponderance of the 
evidence is against the appellant's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This case, however, was 
specifically remanded in June 2004 to cure that error, and 
since then the content of the notice provided to the 
appellant fully complied with the requirements of that 
statute.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present argument.  (It should 
be noted that the evidence to be considered in an accrued 
claim is limited to that which was of record at the time of 
the veteran's death.)  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
failed to fulfill any duty to notify and assist the claimant 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  Id.

Criteria/analysis

The appellant asserts that she is entitled to accrued 
benefits because the veteran had an appeal pending at the 
time of his death for entitlement to service connection for 
an acquired psychiatric disorder.

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim. By statute the appellant takes the veteran's claim as 
it stood on the date of his death. Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

For a claimant to prevail on her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's death (see 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).   However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Moreover, service 
connection for a psychosis may be granted if the disorder was 
compensably disabling within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. At the same time, the 
Board is mindful that it cannot make our own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another. Id. Thus, the 
Board must determine the weight to be accorded the various 
items of evidence in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

In this case, a review of the evidence available to VA prior 
to the death of the veteran in April 2002, reveals that he 
was admitted to a New Hampshire State Hospital in August 
1968, prior to service, after being arrested for disturbing 
the peace. A psychiatric diagnosis was not entered at 
discharge.

Also available were the veteran's service medical records 
which showed that he was diagnosed with a moderately severe, 
mixed character and behavioral disorder in December 1969. 
Mental status examination revealed no evidence of any 
psychotic disorder. The appellant was discharged from active 
duty based on this finding.

Beginning in 1977, the veteran began receiving private 
medical care for depression, and he was hospitalized on at 
least one occasion in 1979 for suicidal and homicidal 
ideation. The diagnosis at discharge was acute schizophrenic 
episode.

In December 1981, he was hospitalized after sustaining a 
self-inflicted gunshot wound to the face.  The diagnoses at 
discharge from this prolonged period of care included 
depression. Subsequently, he was granted Social Security 
disability benefits from December 1981, based on a diagnosis 
of psychotic depression and a personality disorder.

In a letter dated in April 1982, Lawrence A. Downs, M.D., 
stated that he traced the onset of the veteran's psychotic 
illness to July 1981.

In a February 1991 letter, Douglas C. Fiero, M.D., reported 
that the veteran had been under his care from 1973 until 1984 
due to depression and vascular headaches. According to Dr. 
Fiero, it was conceivable that the depressive reaction and 
vascular headaches resulted from the incidents and injuries 
that occurred during the veteran's service.

An April 1991 letter from Christos A. Koutras, M.D., 
indicated that his first contact with the veteran was in 
1982, when the veteran was diagnosed with recurrent major 
depression. Dr. Koutras opined that the veteran had 
personality problems prior to service and that such problems 
were exacerbated by stress in service, and were manifested by 
depression, anxiety, and related disturbances, headaches, and 
post-traumatic stress disorder indications.

In a June 1991 letter, Dr. Fiero reported that he did not 
have any contact with the veteran prior to his entry into 
service. He indicated that from the military record, there 
was no evidence of a pre-existing psychiatric condition, and 
that the veteran was severely disabled when he saw him in the 
early 1970s.

In February 1992, Dr. Koutras opined that the veteran had a 
compensably disabling psychosis prior to 1971, or "well 
within one year of his discharge from the Army." In December 
1992, Dr. Koutras offered a theory as to why the appellant 
did not seek medical treatment post service prior to 1973.

The evidence available prior to the veteran's death also 
included sworn testimony before the RO, and several notarized 
statements.  These are dated in 1998, and they are from 
friends and his cousin who recall that the veteran began to 
exhibit bizarre behavior after his return home from service 
in 1970. 

The veteran was afforded VA examinations in June 1999 and May 
2001.  The June 1999 VA examination offered an opinion that 
the veteran had severe psychiatric problems prior to service.  
The May 2001 VA examination offered opinions from two 
examiners who noted that the veteran suffered from a 
personality disorder which began prior to service.  They 
opined that it was at least as likely as not that the 
personality disorder was not related nor was it aggravated 
during the veteran's short period of service.

The examiners refuted Dr. Koutras June 1992 report, stating 
that the veteran suffered from chronic schizophrenia, as it 
was contrary to his April 1991 report.  Dr. Koutras had also 
diagnosed PTSD as a result of "wartime" service although 
the veteran never served in combat or overseas.  In addition 
the reports failed to support the notion that the veteran 
suffered from a psychotic disorder prior, during, and after 
service.

The examiners refuted Dr. Fiero's February 1991 report as it 
only stated that it was conceivable that the veteran suffered 
from a depressive reaction and vascular headaches as a result 
of injuries sustained in service.  This opinion was not 
supported by any evidence of record. 

In summation, the examiners noted that, after a thorough 
review of all the documents coupled with an interview of the 
veteran, it was their opinion that he suffered from a 
borderline personality disorder interwoven with antisocial 
traits.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  It is the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another. See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998). The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

After having carefully considered the matter, the Board is of 
the opinion that the June 1999 and May 2001 VA examination 
reports are more probative. They were based on a review of 
the service and post service records, as well as examination 
of the veteran to provide a fully informed opinion.  In 
contrast, the private medical opinions relied on the 
veteran's report of in- service incidents, including combat 
action, not substantiated by the personnel records or other 
clinical evidence. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Moreover, the June 1999 and 
May 2001 VA examiners' conclusions are congruent with the 
medical history. 

The preponderance of the competent medical evidence of record 
at the time of the veteran's death was against finding that 
he had an acquired psychiatric disorder which began during 
service.  While the appellant and her representative offer 
their own opinions as to the relationship between the 
veteran's service and his severe character and behavioral 
disorder, the record does not indicate that they have any 
medical expertise. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Therefore, their assertions of medical causation are 
not probative because laypersons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions. Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, direct service connection for a psychiatric 
disorder was not warranted during the veteran's lifetime.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder for the purposes of accrued benefits. 38 
C.F.R. § 3.303.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim. Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disorder for accrued 
benefits purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


